16-3882-cv
     Uzoukwu v. Krawiecki



                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
     BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
     NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
     OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



 1           At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
 3   1st day of December, two thousand seventeen.
 4
 5   Present:        ROSEMARY S. POOLER,
 6                   RICHARD C. WESLEY,
 7                   PETER W. HALL,
 8                              Circuit Judges.
 9
10   _____________________________________________________
11
12   AFAM UZOUKWU,
13
14                                 Plaintiff-Appellant,
15
16                          v.                                                  16-3882-cv
17
18   CITY OF NEW YORK, MICHELE KRAWIECKI, CARL MILUSO,
19
20                           Defendants-Appellees.
21   _____________________________________________________
22
23   Appearing for Appellant:      Gregory Antollino (Daniela Nanau, on the brief), New York, N.Y.
24
25   Appearing for Appellees:      Daniel Matza-Brown, Assistant Corporation Counsel (Richard
26                                 Dearing, Fay Ng, Assistant Corporation Counsels, on the brief), for
27                                 Zachary W. Carter, Corporation Counsel of the City of New York,
28                                 New York, N.Y.
29
30   Appeal from the United States District Court for the Southern District of New York (Abrams, J.).
31
 1        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
 2   AND DECREED that the order of said District Court be and it hereby is AFFIRMED.
 3
 4           Appellant Afam Uzoukwu appeals from the May 12, 2016 judgment entered by the
 5   District Court for the Southern District of New York (Abrams, J.) dismissing his claims
 6   following a jury trial. Uzoukwu brought a Section 1983 suit, alleging false arrest. We assume the
 7   parties’ familiarity with the underlying facts, procedural history, and specification of issues for
 8   review.
 9
10           “We review a denial of a Rule 50(b) motion de novo and the denial of a Rule 59 motion
11   for abuse of discretion.” Hicks v. Tug PATRIOT, 783 F.3d 939, 942 (2d Cir. 2015), cert. denied
12   sub nom. Vane Line Bunkering, Inc. v. Hicks, 136 S. Ct. 211 (2015) (citing Fabri v. United
13   Techs. Int’l, Inc., 387 F.3d 109, 119 (2d Cir. 2004)). Judgment as a matter of law should be
14   granted “only if there is such a complete absence of evidence supporting the verdict that the
15   jury’s findings could only have been the result of sheer surmise and conjecture, or such an
16   overwhelming amount of evidence in favor of the movant that reasonable and fair minded men
17   could not arrive at a verdict against the moving party.” Yurman Design, Inc. v. PAJ, Inc., 262
18   F.3d 101, 108 (2d Cir. 2001) (quoting Diesel v. Town of Lewisboro, 232 F.3d 92, 103 (2d Cir.
19   2000)) (internal punctuation omitted). “We will reverse the judgment of the district court if a
20   party has been fully heard on an issue during a jury trial and the court finds that a reasonable jury
21   would not have a legally sufficient evidentiary basis to find for the party on that issue.” Harris v.
22   O'Hare, 770 F.3d 224, 231 (2d Cir. 2014), as amended (Nov. 24, 2014) (quoting Fed. R. Civ. P.
23   50(a)(1)) (internal punctuation omitted).
24
25           Uzoukwu primarily argues that the district court erred by declining to find as a matter of
26   law that the officers lacked probable cause. “The existence of probable cause to arrest—even for
27   a crime other than the one identified by the arresting officer—will defeat a claim of false arrest
28   under the Fourth Amendment.” Figueroa v. Mazza, 825 F.3d 89, 99 (2d Cir. 2016) (citing
29   Devenpeck v. Alford, 543 U.S. 146, 152–54 (2004)). “Probable cause to arrest exists when the
30   arresting officer has knowledge or reasonably trustworthy information of facts and circumstances
31   that are sufficient to warrant a person of reasonable caution in the belief that the person to be
32   arrested has committed or is committing a crime.” Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir.
33   2004) (internal quotation marks omitted).
34
35           We see no error. New York City Rules Tit. 56, § 1-03(c)(3) provides that “[n]o person
36   shall fail to comply with or obey any instruction, direction, regulation, warning, or prohibition,
37   written or printed, displayed or appearing on any park sign.” The officers’ testimony, which the
38   jury was entitled to credit, established that Uzoukwu appeared to be in the park without children,
39   in contravention of the rules displayed on signs posted at the park entrances. According to the
40   officers, they observed that Uzoukwu was focused on eating Jell-O, was not interacting with
41   children and did not appear to be supervising any. The officers further testified that Uzoukwu did
42   not have any items that might indicate he was with children. When he was asked whether he was
43   with children, Uzoukwu began yelling, but never identified or otherwise signaled a relationship
44   with a child in the park. Finally, the officers did not observe any children approach over the
45   course of the officers’ interaction with Uzoukwu and his ensuing outburst. On these facts, the
46   officers had every reason to believe there was a “fair probability” that Uzoukwu was in the park



                                                      2
 1   without children. Florida v. Harris, 568 U.S. 237, 244 (2013). Having determined that the
 2   officers adequately established probable cause for the violation of the park rule, we need not
 3   examine the other asserted grounds for probable cause—namely, disorderly conduct and
 4   obstruction of governmental administration. See Dickerson v. Napolitano, 604 F.3d 732, 752 (2d
 5   Cir. 2010) (“[P]robable cause is based on the facts warranting arrest and not the statute pursuant
 6   to which a plaintiff was charged.”).
 7
 8           Uzoukwu also challenges the admission of testimony from a Customs and Border Control
 9   agent as unduly prejudicial. We review the district court’s evidentiary rulings for abuse of
10   discretion. Crawford v. Tribeca Lending Corp., 815 F.3d 121, 124 (2d Cir. 2016).
11
12           The agent testified to the fact that there was no immigration record of Uzoukwu’s
13   children entering the country in or around the years he had claimed they entered. Uzoukwu
14   asserts that this evidence inflamed anti-immigrant bias. While there may be a risk that members
15   of the jury harbored such sentiments, Uzoukwu fails to grapple with the clear evidentiary value
16   of the immigration records. Uzoukwu’s theory of the case was that his children had entered the
17   country a few months prior to the incident, and they were with him in the park at the time of the
18   officers’ approach, making him fully compliant with the park rules. The immigration evidence
19   tended to undercut Uzoukwu’s claims, by showing both that he may have provided inaccurate
20   information about the children’s entry into the U.S., and that the children likely were not in the
21   country at the time of the incident—much less in the park. As a result, the evidence was not
22   unduly prejudicial, and the district court did not err by admitting it. See Leopold v. Baccarat,
23   Inc., 174 F.3d 261, 269-70 (2d Cir. 1999) (evidence that “easily might have created feelings of
24   antagonism and even disgust” admissible for probative value).
25
26           We have considered the remainder of appellant’s arguments and find them to be without
27   merit. Accordingly, the order of the district court hereby is AFFIRMED.
28
29
30                                                        FOR THE COURT:
31                                                        Catherine O’Hagan Wolfe, Clerk
32




                                                      3